NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 TIM KITTLESON; et al.,                          No. 16-35390

                 Plaintiffs-Appellants,          D.C. No. 3:16-cv-05178-BHS

   v.
                                                 MEMORANDUM*
 STATE OF WASHINGTON; et al.,

                 Defendants-Appellees.


 IRENE JANE HOLMES; et al.,                      No. 16-35391

                 Plaintiffs-Appellants,          D.C. No. 3:16-cv-05177-BHS

   v.

 STATE OF WASHINGTON; et al.,

                 Defendants-Appellees.

                   Appeals from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                            Submitted March 8, 2017**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:         LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Tim Kittleson and Irene Jane Holmes appeal pro se from the district court’s

orders denying their applications to proceed in forma pauperis (“IFP”) in their

respective 42 U.S.C. § 1983 actions alleging federal and state law claims arising

out of state dependency proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614,

616 (9th Cir. 1990), and we affirm.

      The district court did not abuse its discretion in denying plaintiffs’ motions

to proceed IFP because Kittleson and Holmes failed to allege facts in their

proposed amended complaints sufficient to state a claim. See id. at 616-17 (district

court may deny leave to proceed IFP “at the outset if it appears from the face of the

proposed complaint that the action is frivolous or without merit”). Moreover, the

district court provided plaintiffs notice of the deficiencies in their complaints and

an opportunity to cure them, but both Kittleson and Holmes failed to cure those

deficiencies.

      Given the procedural posture of these cases, we reject as without merit

plaintiffs’ contentions that the district court improperly denied them an opportunity




                                           2                                    16-35390
to present evidence.

      Appeal No. 16-35390: AFFIRMED.

      Appeal No. 16-35391: AFFIRMED.




                                 3     16-35390